Order filed March 5, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00388-CR
                                 14-20-00389-CR
                                 ____________

                     THE STATE OF TEXAS, Appellant

                                       V.

                    AARON JAMES TEMPLE, Appellee


                   On Appeal from the 179th District Court
                            Harris County, Texas
                   Trial Court Cause No. 1557153, 1557664

                                  ORDER

      The clerk’s record was filed June 19, 2020. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Final Judgment, signed on or about April
28, 2020.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 12, 2021, containing the Final Judgment, signed on or
about April 28, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Poissant and Wilson.